Citation Nr: 0608598	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-40 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously-denied claim of entitlement to service 
connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from March 1953 to January 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision in which the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) determined that a previously-denied 
claim of entitlement to service connection for bilateral 
hearing loss disability had not been reopened.


FINDINGS OF FACT

1.  By an unappealed rating decision in October 2002, the RO 
found new and material evidence had not been received to 
reopen a claim for service connection for bilateral hearing 
loss disability.

2.  The evidence associated with the veteran's claims file 
since the October 2002 rating decision, considered in 
conjunction with the record as a whole, is neither new nor 
material with regard to a claim of service connection for 
bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  The unappealed October 2002 rating decision, which found 
new and material evidence had not been received to reopen a 
claim for service connection for bilateral hearing loss 
disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2005).

2.  The evidence received since the October 2002 RO denial, 
is not new and material, and the claim of entitlement to 
service connection for bilateral hearing loss disability has 
not been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  However, 
with regard to this claim to reopen a previously denied 
claim, the provisions of 38 C.F.R. § 3.156(a) regarding new 
and material claims, and the second sentence of 3.159(c), 
were amended effective August 29, 2001.  These amendments are 
effective only as to claims received on or after August 29, 
2001, and are therefore relevant in the instant case as the 
veteran's request to reopen his claim for service connection 
for bilateral hearing loss disability was received by VA 
subsequent to August 29, 2001.  See 66 Fed. Reg. 45620- 45632 
(August 29, 2001).

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The notice requirements of 
the VCAA are for application with regard to claims to reopen.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  

In this case, the veteran was apprised of the information and 
evidence that would substantiate his claim for service 
connection for bilateral hearing loss disability by the 
January 2004 rating decision, and by the statement of the 
case (SOC) issued in September 2004.  In addition, he was 
advised by the SOC as to what specifically constituted "new 
and material evidence."  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In a letter 
dated in July 2004 the RO informed the veteran that VA was 
responsible for obtaining relevant records from any federal 
agency, to include medical records from the military, VA 
medical centers including private facilities where VA 
authorized treatment, or the Social Security Administration.  
He was also advised that, on his behalf, VA would make 
reasonable efforts to obtain relevant records not held by any 
federal agency, to include records from state or local 
governments, private doctors and hospitals, or current or 
former employers.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In 
the July 2004 letter, the veteran was advised that he was to 
provide VA with enough information about these records so 
that VA could request them from the agency or person who had 
them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  In the July 2004 letter, he was advised 
that "[i]f there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  This notice informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 U.S.C.A. § 3.159(b) apply to all five elements of a 
service connection claim.  Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. March 3, 2006).  Those 
five elements are:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 U.S.C.A. § 3.159(b) require VA to review the 
information and the evidence presented and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

In the instant appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his request to reopen his claim for service 
connection, but was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  The Board, 
however, finds no prejudice to the veteran in proceeding with 
the issuance of a final decision, notwithstanding the 
inadequate notice provided to the veteran as to these latter 
two elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) [where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby].  In that regard, as the Board concludes below that 
the veteran's claim for service connection has not been 
reopened, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

Accordingly, the Board finds that the veteran was properly 
notified of the information, and medical or lay evidence, not 
previously provided to VA that was necessary to substantiate 
his claims, and it properly indicated which portion of that 
information and evidence is to be provided by him and which 
portion VA would attempt to obtain on his behalf.  

The Board is of course aware of the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of the issue by the RO.  In this case, 
VCAA notice with regard to his request to reopen his claim 
for service connection for bilateral hearing loss disability 
was sent to the veteran in July 2004, subsequent to the RO's 
denial of that claim in January 2004.  Following issuance of 
that letter, however, the Board again reviewed the claim, as 
reflected by the SOC issued in September 2004.  The veteran 
was accordingly provided with adequate VCAA notice and was 
allowed ample opportunity to respond thereto, with no 
violation of Pelegrini.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005), that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the veteran was provided with a meaningful opportunity 
to participate effectively in the processing of his claim by 
VA.  The veteran has pointed to no prejudice resulting from 
the timing of the VCAA notice. 

Based on the above record, the Board concludes that the 
veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim, in 
compliance with the VCAA, and that additional VCAA notice is 
unnecessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The medical evidence includes VA medical records and the 
report of a July 2004 VA audiological examination that 
specifically addressed the question of nexus to service.  The 
veteran has not indicated that he has any further evidence to 
submit to VA, or which VA should seek.  There is no 
indication that there exists any evidence that has a bearing 
on this case that has not been obtained.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was offered, and declined, the 
opportunity to present testimony at the RO and/or before the 
Board.  All pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2005). 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issues on appeal has been consistent with the provisions of 
the law.  Under these circumstances, the Board can identify 
no further development that would avail the veteran or aid 
the Board's inquiry.  Accordingly, the Board will proceed to 
a decision on the merits.

Pertinent law and regulations

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2005); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  In addition, certain enumerated 
disabilities, to include sensorineural hearing loss, may be 
presumed to have been incurred during service when manifested 
to a compensable degree within a particular time period, 
usually one year, following service.  38 U.S.C.A. §§ 1101, 
1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).
Finality/new and material evidence

In general, unappealed RO decisions are final.  38 U.S.C.A. § 
7105 (West 2002); 
38 C.F.R. § 20.1103 (2005).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The veteran filed his claim to reopen 
subsequent to that date.  Therefore, the current version of 
the law, which is set forth in the following paragraph, is 
applicable in this case.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  

Analysis

In a January 1998 decision, the Board, in pertinent part, 
denied the veteran's claim for service connection for 
bilateral hearing loss.  The evidence of record at that time 
included available service medical records; the National 
Personnel Records Center had indicated that, while the 
veteran's service medical records had been stored in an area 
that had been affected by the July 1973 fire at that 
facility, some of the veteran's service medical records had 
been recovered.  One such record was the report of the 
service separation examination, which indicated that hearing 
acuity was normal, with 15/15 recorded for both whispered 
voice and spoken voice, bilaterally.  The Board noted that 
there was an absence of in-service hearing problems; that the 
evidence did not demonstrate the presence of hearing loss 
until the 1980s, many years following the veteran's 
separation from service; and that there was no medical 
evidence demonstrating a nexus between his current hearing 
loss and his service.  

The Board's decision was final; see 38 U.S.C.A. § 7104(b) and 
38 C.F.R. § 20.1100.  The Board notes that the record 
indicates that this decision was upheld by the Court in June 
1999.

In October 2002, the RO denied the veteran's request that his 
claim of service connection for bilateral hearing loss 
disability be reopened.  The evidence associated with his 
claims file subsequent to the Board's January 1998 decision, 
and of record at the time of the October 2002 RO denial, 
included VA medical records reflecting treatment for various 
disorders, none of which pertained to hearing loss, and a 
report of private audiologic evaluation in June 1989 
identified as reflective of current hearing loss.  The RO 
found that the evidence submitted did not indicate an 
etiological relationship between any hearing loss the veteran 
may have experienced and any event, disease or injury that 
occurred during military service.  

The veteran was notified of this decision, and of appellate 
rights and procedures, by means of a letter from the RO dated 
in October 2002.  No communication that could be considered a 
notice of disagreement was received within one year from the 
date of that letter; see 38 C.F.R. § 20.200.  The October 
2002 decision is therefore final, and, as discussed above, 
can be reopened only upon the receipt of new and material 
evidence.  

The evidence associated with the veteran's claims file since 
October 2002 includes statements from the veteran, 
essentially duplicative of prior statements in which he 
alleged in-service acoustic trauma; the report of a July 2004 
VA audiological examination; and VA treatment records dated 
in 2004 pertaining to disabilities not at issue.  The report 
of the July 2004 VA examination demonstrated the presence of 
bilateral hearing impairment of such severity as to 
constitute a disability for VA purposes (see 38 C.F.R. 
§ 3.385), and a diagnosis of severe bilateral sensorineural 
hearing loss.  The examiner also concluded that it was less 
likely than not that the veteran's hearing loss was the 
result of any activity during military service, based on the 
nature of the veteran's hearing loss and the history 
furnished by the veteran.


The Board's denial in January 1998 was in essence based on 
the absence of evidence that would satisfy either Hickson 
element (2), an in-service injury or disease, or Hickson 
element (3), a nexus between the current disability and 
service.  The RO's unappealed October 2002 decision was 
likewise essentially based on the absence of such evidence.  
The evidence associated with the veteran's claims file since 
October 2002 does not provide new information that would 
indicate that there was an in-service hearing loss, or an in-
service injury that would have resulted in hearing loss.  The 
additionally received evidence, moreover, does not indicate 
or suggest that there may be a medical nexus between the 
veteran's current bilateral hearing loss disability and his 
military service.  

The July 2004 VA examination report, while new, is not 
material.  With regard to the fact that the report of the 
July 2004 VA examination reflects the presence of bilateral 
hearing loss disability, the existence of such a disability 
has been documented for many years, including as of January 
1998, when the claim was first denied; Hickson element (1) 
has never been at issue.  See Cornele v. Brown, 6 Vet. App. 
59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) 
[medical evidence that merely documents continued diagnosis 
and treatment of disease does not constitute new and material 
evidence].  Likewise, it is not new and material evidence 
tending to prove the existence of a medical nexus.  See 
Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence that 
is unfavorable to the appellant is not new and material].

In brief, the evidence associated with the veteran's claims 
file since October 2002 does not present new information; 
rather, it is cumulative of the evidence that had already 
been of record, which had established the fact of incurrence 
of bilateral hearing loss disability no earlier than the 
1980s, and the absence of any relationship thereof to 
service.  This evidence, accordingly, does not raise a 
reasonable possibility of substantiating the veteran's claim, 
inasmuch as it does not establish that any element of Hickson 
is met that had not already been shown to be manifested.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a 
veteran seeking disability benefits must establish a 
connection between the veteran's service and the claimed 
disability].  It is also noted that it does not establish 
that sensorineural hearing loss had been manifested to a 
compensable degree within one year after service separation, 
and that the presumptions that can be accorded sensorineural 
hearing loss in such circumstances are available.  

The veteran continues to contend that his bilateral hearing 
loss disability is related to his military service.  Such 
statements are essentially repetitive of statements he 
previously made. As such, these statements are not new.  See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Further, 
such lay statements as to medical matters are not competent 
and cannot be considered new and material as to the question 
of the relationship of hearing loss to service.  In Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  In Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), the Court noted "[l]ay assertions of 
medical causation...cannot suffice to reopen a claim under 
38 U.S.C.A. 5108."

The veteran's claim of entitlement to service connection for 
bilateral hearing loss disability, therefore, is not 
reopened.  The benefit sought on appeal remains denied.


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for bilateral hearing loss 
disability has not been submitted, and the benefits sought on 
appeal remain denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


